Citation Nr: 1812269	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-64 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of use of the lower extremities.

2.  Entitlement to automobile and adaptive equipment, or adaptive equipment only. 


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1951 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran retains function in his left lower extremity and he would not be equally well served by an amputation stump at the site of election below knee with the use of a suitable prosthetic appliance.  

2.  The Veteran does not have the loss or permanent loss of use of one or both hands and/or feet, permanent impairment of vision of both eyes, a severe burn injury, extreme shortening of either lower extremity or complete paralysis of the external popliteal nerve and resultant conditions; and his right knee ankylosis was not the result of an injury or disease incurred or aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on loss of use of the lower extremities are not met. 38 U.S.C. § 1114(k) (2012); 38 C.F.R. §§ 3.350, 4.63 (2017). 

2.  The criteria for automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808, 4.63 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by letters dated in August 2011 and September 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R.                § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records and a September 2011 VA examination report, have been obtained and considered.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 




II.  Merits

Special monthly compensation (SMC) is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of one hand or foot.  38 U.S.C. § 1114(k).

Financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be provided to a Veteran with service-connected disability resulting in one of the following: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes (as further defined).  38 U.S.C. §§ 3901(1), 3902; 38 C.F.R. § 3.808 (a, b).  Via an amendment effective September 19, 2013, a severe burn injury also qualifies for such financial assistance.  38 C.F.R. § 3.808(b)(4).   Financial assistance in the purchase of necessary adaptive equipment only will be provided to a Veteran with a service-connected disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. 3.808(b).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R.     §§ 3.350(a)(2) and 4.63 is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General Counsel determined that the term "loss of use" can be interpreted as either functional or organic pathology in determining entitlement to specially adapted housing and automobile and adaptive equipment.  In addition, VA's Office of General Counsel discussed the definitions of "loss of use," indicating that 38 U.S.C. § 801 (now 38 U.S.C. § 2101) "qualifies the term 'loss of use' by the phrase 'such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair...'" 

Loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use.  Id.

The Veteran contends that special monthly compensation for the loss of use of the lower extremities is warranted as he experienced ankylosis in the right knee.  He also contends that an award for automobile equipment is warranted as he is wheelchair bound due to his knees.  In an April 2013 submission, the Veteran wrote that he was suffering from falls due to knee locking.

Service connection has been awarded for status-post left knee replacement and residuals of a contusion of the dorsal lumbar spine only; service connection has not been awarded for the right knee.

The Board finds, in light of the evidence, that SMC based on the loss of use of the lower extremities and financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment or adaptive equipment only are not warranted.  A September 2011 VA joints examination report reflected the Veteran's reports of difficulty getting up and down as well as using the stairs, that he was unable to stand for more than a few minutes, that he was able to walk one-quarter of a mile and that he always used a cane.  While physical examination found that the Veteran's right knee to be ankylosed, service connection has not been awarded for a right knee disability.  Moreover, while the January 2011 statement from the Veteran suggests that he is wheelchair bound, he reported during the September 2011 VA examination that he used a cane to ambulate.  There is no evidence of ankylosis in the left knee or the left lower extremity.

The Veteran has not alleged, the clinical evidence does not suggest, the loss or permanent loss of use of one or both hands and/or feet, permanent impairment of vision of both eyes, a severe burn injury, extreme shortening of either lower extremity or complete paralysis of the external popliteal nerve and resultant conditions.  

For the reasons outlined above, the Board finds that entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the left lower extremity as well as entitlement to automobile and adaptive equipment, or adaptive equipment only, are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of SMC for the loss of use of the left lower extremity and entitlement to automobile and adaptive equipment, or adaptive equipment only at any point during the appeal.  See 38 U.S.C. § 5107(b); 
38 C.F.R. §§ 3.102. 








(CONTINUED ON NEXT PAGE)
ORDER

SMC for loss of use of the lower extremities is denied.

Automobile and adaptive equipment or adaptive equipment only is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


